Citation Nr: 0701109	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-10 641	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted from April 2, 2003 for 
hearing loss, currently rated as non-compensably disabling?

2.  What evaluation is warranted from April 2, 2003 for 
residuals of a left elbow injury with left olecranon spur 
(left elbow condition), currently rated as 10 percent 
disabling?


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

This matter is on appeal from an August 2004 rating decision 
by the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.

As a result of a March 2005 submission by the veteran, the 
record raises the issue of entitlement to service connection 
for tinnitus.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1972 to April 
1974. 

2.  On February 24, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant requesting that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


